This is an appeal from the county court of Woods county, where the plaintiffs in error were jointly tried and convicted of the crime of manufacturing intoxicating liquor, and punishment assessed against each at a fine of $50 and imprisonment in the county jail for 30 days. Judgment was rendered against each defendant on the 24th day of March, and petition in error and case-made were filed in this court on June 7, 1922. An examination of the *Page 282 
brief in connection with the petition in error and case-made discloses that the errors assigned and argued are such as have been heretofore passed upon by this court adversely to the contentions of plaintiffs in error in other cases where the same questions were raised, and the condition of the records substantially the same. We consider the evidence sufficient to support the verdict and judgment against each of these plaintiffs in error. In our opinion, plaintiffs in error had a fair and impartial trial. They received the minimum punishment provided by statute for a conviction of the offense charged. Finding no reversible error in the record, the judgment as to each defendant is affirmed.